Case 19-21750 Doc1 Filed 09/03/19 Page 1 of 53

Fill in this information to identify your case:

United States Bankruptcy Court for the: DISTRICT OF MARYLANDE|LED

 

 

      
 

  

Case number (if known):

 

Chapter you are filin
ow Chapter 7 anes

190 O Chapter 14

QO) Chapter 12

Zl Ht cheeter 3 amended filing
4015 Z4T)

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

QO) Check if this is an

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE tconeisy Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture HAILEY

 

 

 

identification (for example, First name First name
your driver's license or DIANE

passport). Middle name Middle name
Bring your picture WEASENFORTH

identification to your meeting Last name Last name

with the trustee.

Suffix (Sr, Jr., I, HH) Suffix (Sr. Jr., , I)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ITIN)

 

2. All other names you HAILEY
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names. DESOTO
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX XX — _8_ _O_ ft 4 XXX XK
number or federal OR OR
Individual Taxpayer 9
Identification number xX — XX = — —_ —_ 9 xx - xx -

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 19-21750 Doc1

Debtor 1 HAILEY D. WEASENFORTH

First Name Middle Name

Last Name

Case number (if known)

 

Filed 09/03/19 Page 2 of 53

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

1 I have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

L) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

 

5. Where you live

47751 DEVIN CIRCLE

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

LEXINGTON PARK MD _ 20653

City State ZIP Code City State ZIP Code
ST. MARY'S COUNTY

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check ane: Check one:

this district to file for
bankruptcy

i over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

L) | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

() Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

LJ | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
Debtor 1

First Name

HAILEY D. WEASENFORTH

Middle Name

Case 19-21750 Doc1 Filed 09/03/19 Page 3 of 53

Case number (f known)
Last Name

ea Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

W Chapter 7
LL) Chapter 11
Q) Chapter 12
LJ] Chapter 13

 

 

 

 

 

 

 

 

 

 

 

8. How you will pay the fee () 1 will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
C) I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
i | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for W No
bankruptcy within the
2? QC) Yes. District When Case number
last 8 years?
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy i No
: cases pending or being
filed by a spouse who is UL] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your LYNo. Goto line 12.
residence? 4 Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

VA No. Go to line 12.

L) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Debtor 1

HAILEY D. WEASENFORTH Case number (known)

First Name Middle Name Last Name

Case 19-21750 Doc1 Filed 09/03/19 Page 4 of 53

 

 

a Report About Any Businesses You Own as a Sole Proprietor

12,

 

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

No. Go to Part 4.

C] Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C] Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CY Stockbroker (as defined in 11 U.S.C. § 101(53A))

U) Commodity Broker (as defined in 11 U.S.C. § 101(6))

LI None of the above

 

43,

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can Set appropriate deadiines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

(No. Jam not filing under Chapter 11.

CY No. Fam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

C) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

44,

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

{A No
LI] Yes. What is the hazard??

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property??
Number Street

 

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

Case 19-21750 Doc1 Filed 09/03/19 Page 5 of 53

Debtor 1 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

Case number (f known).

as Explain Your Efforts to Receive a Briefing About Credit Counseling

 

- 15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L] t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LI) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Ql Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CL] t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL] b received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a |
certificate of completion. i

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

) Incapacity. | have a mental illness or a mental
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
Case 19-21750 Doc1

Debtor 1

First Name

HAILEY D. WEASENFORTH

Middle Name

Filed 09/03/19 Page 6 of 53

Case number (if known)
Last Name

Ea Answer These Questions for Reporting Purposes

 

_ 16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LL] No. Go to line 16b.
2 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LJ No. Go to line 16c.
CL) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

LJ No. fam not filing under Chapter 7.

A Yes. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Wd No
administrative expenses
are paid that funds will be QO) Yes
available for distribution
to unsecured creditors?
418. How many creditorsdo (4 1-49
you estimate that you LJ 50-99
owe? OQ) 100-199
L) 200-999
19. How much do you UZ $0-$50,000

estimate your assets to
be worth?

LJ $50,001-$100,000
LJ $100,001-$500,000
CL) $500,001-$1 million

 

20. How much do you
estimate your liabilities

A $0-$50,000
CL} $50,001-$100,000

 

to be? CJ $100,001-$500,000
C $500,001-$1 million
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
_ For you correct.

Official Form 101

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

concealing property, or obtaining money or property by fraud in connection
sip to $250,000, or imprisonment for up to 20 years, or both.

   

 

Signature of Debtor 2

Executed on

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page7 of 53

bebtor1  HAILEY D. WEASENFORTH

Case number (if known).

 

 

 

First Name Middle Name Last Name
: For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
_ bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

: consequences, you are strongly urged to hire a qualified attorney.
_ If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

_ need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

L] No
A Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI} No
4 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

No

L) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

Ue [Lp x

 

 

 

Nai of ppoist 1 r1 Signature of Debtor 2
Date e620 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 3016055926 Contact phone

 

Cell phone 3016055926 Cell phone

 

 

Email address JAXXANGEL13@GMAIL.COM Email address

 

 

— —“‘ié—CSOSOSSSCSCSC:sS:* DAC SEO OE EA NADA OWA

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-21750 Doc1 Filed 09/03/19 Page 8 of 53

Fill in this information to identify your case:

Debtor 1 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Cour forthe, DISTRICT OF MARYLANI9 SEF

Case number US. SMOG E MARYL ES © CQ} Check if this is an
(if known) AOE amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

a Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B o......cccccccscccsesssescsecssseseceseseccsecesesussseecsscceeesaesssaeseessessssscasestrerseseaaes $ ___ 9.00
1b. Copy line 62, Total personal property, from Schedule A/B.......cccccccsssssssssssesessssessesssavevsecescsesececscerevacavscstsvsestsssacevaeevesees $ 6523.00
1c. Copy line 63, Total of all property on Schedule A/B uu... ccccccccccccsecsessecscussessecesseuecusseaucesucusnaussssucsssusssassusceasensasecacersces $ 6523.00
} Part 2: | Summarize Your Liabilities
Your liabilities

Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $ ___13725.00_

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

$ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F

veer ee ee eee eee e en ee teen enon enae see nnae + $ 20107.00

 

 

 

 

 

Your total liabilities $ 33832.00
ar Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061) 4543.47
Copy your combined monthly income from line 12 Of SCHECuIe Io... cccccseccececcccesceecscesecsssceecessseccsssueessssseessssasessssaseaseasseee $__eeees
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of ScheCUIe So... .ecccscecesssseescsssessssascneecsecsnecsusanecaecaneeseassessansateessceeecusseereusene $ ____ 2535.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1

 
Case 19-21750 Doc1 Filed 09/03/19 Page 9 of 53
Debtor 1 HAILEY D. WEASENFORTH Case number (if known)

 

 

First Name Middle Name Last Name

| Part a: | Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LI} No.
wi Yes

 

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1567.33

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) s_—«C00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) si.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ss —C«i. 00
9d. Student loans. (Copy line 6f.) ss 3177.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) eens
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add fines 9a through $f. $ 3177.00

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2

 
Case 19-21750 Doc1 Filed 09/03/19 Page 10 of 53

Fill in this information to identify your case and this filing:

      
       
   
   
   
 

pettor1  HAILEY D. WEASENFORTH

First Name Middle Name Last Name

 

 

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name
United States Bankruptcy Court for the: D | STRICT OF MARYLAN D

 

Case number

 

UJ Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
LI] Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q) Single-family home the amount of any secured claims on Schedule D:

4.1. QO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description

 

 

 

CJ Condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? portion you own?
() Land $ $
LJ Investment property
- J Timeshare Describe the nature of your ownership
City State ZIP Code OQ) other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

L) Debtor 1 only

County L) Debtor 2 only

() Debtor 1 and Debtor 2 only ‘a Check if this is community property
(see instructions)

 

 

() At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
L) Single-family home the amount of any secured claims on Schedule D:

4.2. Creditors Who Have Claims Secured by Property.

 

(J Duplex or multi-unit buildin
Street address, if available, or other description plex or multi-unit building

 

 

 

 

 

 

CD Condominium or cooperative Current value of the Current value of the -
LJ Manufactured or mobile home entire property? portion you own?
UL) Land $ $
L) Investment property
; Describe the nature of your ownership :
- h :
City State ZIP Code 5 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
LI) Debtor 1 only
County L) Debtor 2 only :
L) Debtor 1 and Debtor 2 only C) Check if this is community property
CL) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
 

Debtor 1

First Name Middle Name

1.3.

HAILEY D. WEASEREORTA! 90 Doc 1

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

 

Ea Describe Your Vehicles

 

Other information:

GOOD CONDITION

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

» 9. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...............::csecsceseserereereeeeneeteneneerenrnsererteanneeneeeeeene teen e ts >

Filed 09/03/19., ,Page,1,| of 53

ase nbn

 

What is the property? Check all that apply.
wl Single-family home

) Duplex or multi-unit building

(J Condominium or cooperative

UL) Manufactured or mobile home

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

 

QJ Land $ $

L) Investment property

0) Timeshare Describe the nature of your ownership

0 oth interest (such as fee simple, tenancy by
ther

the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
CL) Debtor 1 only

(} Debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

U) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

$ 0.00

 

 

 

' Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles :
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases. :

Who has an interest in the property? Check one. —_ not deduct secured claims or exemptions. Put

the amount of any secured claims on Schedule D:

1 debtor 1 only Creditors Who Have Claims Secured by Property.

C3 Debtor 2 only
() Debtor 1 and Debtor 2 only
C) At feast one of the debtors and another

Current value of the Current value of the —
entire property? portion you own?

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
LJ No
i Yes
3.1. Make: KIA
Model: SOUL
Year: 2014
Approximate mileage: 105350

4668.00 4668.00 -
$ $ :

CI Check if this is community property (see
instructions)

 

Who has an interest in the property? Check one.
CI Debtor 1 only

LY Debtor 2 only

U) Debtor 1 and Debtor 2 only

(} At teast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

CL) Check if this is community property (see $ $
instructions)

 

Schedule A/B: Property page 2
 

 

peotor1  HAILEY D. WEASENFORTH SO Doc 1

Filed 09/03/19. Pag

 

Who has an interest in the property? Check one.

First Name Middle Name
3.3. Make:
Model: C) Debtor 1 only
L) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

L) Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 1 only

C4 Debtor 2 only

(3 Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

e 12 of 53

(if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the. ‘Current value of the :

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the “Current value of the
entire property? portion you own?

_ 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
: Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

2) No

UO Yes

4.1, Make:
Model:

Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CL) Debtor 1 only

CY Debtor 2 only

LY Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CL) Debtor 1 only

L) Debtor 2 only

LY Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

UO) Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

 

5 4668.00

 

 

page 3

 

 
 

Debtor 1 HAILEY D. WEASENEORTH 750 Doc 1 Filed 09/03/19... age As of 53

First Name Middle Name Last Name

| Part 3: Describe Your Personal and Household items

Do you own or have any fegal or equitable interest in any of the following items?

 

 

Current value of the :
portion you own?
Do not deduct secured claims |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
| 6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
CY No
Yes. Describe......... BED, BEDDING, COOKING UTENSILS, EATING UTENSILS, MICROWAVE, = $ 250.00 |
AND TOWEFILS +f
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
CL} No
\ Yes. Describe.......... PRINTER AND SMARTPHONE $ 200.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
J No
LJ Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
WJ No
L) Yes. Describe.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Wd No
C3 Yes. Describe.......... $ 0.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
L) No
WZ Yes. Describe.......... ALL CLOTHES AND FOOTWEAR $ 150.00 |
_ 12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
LY) No
A Yes. Describe.......... EARRINGS, NECKLACE, AND NON-WEDDING RING $ 50.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
L No
Wd Yes. Describe.......... DOG $ 100.00
_ 14. Any other personal and household items you did not already list, including any health aids you did not list
4 No
L) Yes. Give specific $ 0.00
information. ............. TT
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 750.00
for Part 3. Write that mumber Mere oo. cccccccscsecccsssccssssssssssesssscsssssssusevssssessssssessssseessssseessssnpeessessstssneeesstesinnesesstesessntneeneseeeete > :

Official Form 106A/B Schedule A/B: Property page 4

 
 

Debtor 1 HAILEY D. WEASENFORTH ‘90 Doc1 Filed 09/03/19 page 14 of 53

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| arta: Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
: portion you own?
Do not deduct secured claims
or exemptions. :
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
C) No
4 VES oie cee cceseecseeeeceeescaeateceasscseesscanececensseueasacasacasanacenecsessacesseasavasavavenssensasneaseasscasieaeasecisacauacseaneneeneanenees CASH. ooeccccccccccccecccesee $ 5.00
_ 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. !f you have multiple accounts with the same institution, list each.
No
i Institution name:
17.1. Checking account: NAVY FEDERAL CREDIT UNION $ 0.00
17.2. Checking account: $
17.3. Savings account: NAVY FEDERAL CREDIT UNION $ 0.00
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

 

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No

QD Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

No Name of entity: % of ownership:

L) Yes. Give specific
information about
them...........cce %

%

 

%

 

 

Official Form 106A/B Schedule A/B: Property page §
 

Debtor 1 HAILEY D. WERSENFEGRTH OS 1 Filed 09/03/1 Sase hag? |, of 93

First Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

CU) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the M.....ee $
$
$.
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
J No
L) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $.
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
QC] No
0 VOS oo cecececeeeeeeeeeeees Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit GRATEFUL AGENT PROPERTY MANAGEMENT 5 1100.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
J No
7 Issuer name and description:
$.
$
Official Form 106A/B Schedule A/B: Property page 6

 

 

 
 

Debtor 4 HAILEY D. WEASENEORTH 120 Doc Filed 09/03/19 Page 16 of 53

(if known).
First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
CD Yes oieeccccccccsssssssenvesen

 

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
: exercisable for your benefit

W No

LJ Yes. Give specific
information about them.... $ 0.00 |

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

i No

CJ Yes. Give specific
information about them... $ 0.00

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

 

WZ No
CL) Yes. Give specific
information about them... g¢  ———CiYS*«COODD
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured

 

 

 

 

 

 

 

 

 

 

claims or exemptions.
28. Tax refunds owed to you
Wi No
L) Yes. Give specific information Federal:
about them, including whether \
you already filed the returns | State:
and the tax years. ......... ccc
Local:
29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
J No
LJ Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
_ 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Wi No
L) Yes. Give specific information............... :
$ 0.00.

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

Debtor 1 HAILEY D. WEASENEORTH £90 Doc Filed 09/03/19 mage 17 of 53

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter’s insurance

W No

CL) Yes. Name the insurance company

\ vw Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

PRINCIPAL JACQUELINE WEASRY sg 0.00

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

() Yes. Give specific information..............

 

 

 

5 0.00

 

 

» 33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
: Examples: Accidents, employment disputes, insurance claims, or rights to sue

(A No

C) Yes. Describe each claim. oo...

 

 

 

5 0.00

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

2 No

Q] Yes. Describe each claim. 00.0...

 

 

 

$ 0.00

 

35. Any financial assets you did not already list

WZ No
L) Yes. Give specific information............ $ 0.00 :

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Were .........0...cccccccssssssssssssssecscssssscsssesscssecsssssssccsssssecassesccnsssecessseesonsecesasssecussesssseesanseeesaneceesuseeetanseeesnee > $ 1105.00

 

 

 

coun Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?

 

 

 

 

 

\ No. Go to Part 6.
L} Yes. Go to line 38.
Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
CJ No
L) Yes. Describe.......
$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
CL) No
L} Yes. Describe....... $

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
 

cebort —-HAILEY D. WERGBREGRFA750 Doc 1 Filed 09/03/19, Page 18 of 53

First Name Middte Name Last Name

 

 

_ 40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

CJ No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L) Yes. Describe....... $
41. Inventory
CL) No 1
UL) Yes. Describe....... $
:
42. Interests in partnerships or joint ventures
L] No
UI Yes. Describe...... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
QC) No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
L) No
L) Yes. Describe........
$
» 44, Any business-related property you did not already list
—  DINo
L] Yes. Give specific $
information .........
$
$
$
$
$
_ 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that mumber here oo... cccccccccccssssssssssesssssssscesssssevssssseeseenestssnsnseessseetuntansannesssnaessvesesestssseserinuussssssesssteseee >

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wd No. Go to Part 7.
CL) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims _

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
(3 No
i
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
 

Debtor 1 HAILEY D. WEASSRFGRFH/50 Doc1 Filed 09/03/19 Page 19 of 53

First Name Middle Name Last Name

48. Crops—either growing or harvested

LJ No

 

 

C) Yes. Give specific
information. ............

 

LJ No

_ 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

_ 51.Any farm- and commercial fishing-related property you did not already list

L] No

 

C) Yes. Give specific
information. ............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number here

 

 

0.00

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

No

CL) Yes. Give specific
information. ............

 

 

 

 

es the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2
56. Part 2: Total vehicles, line 5 $
57. Part 3: Total personal and household items, line 15 $
58. Part 4: Total financial assets, line 36 $
59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 +$

54, Add the dollar value of all of your entries from Part 7. Write that number here

4668.00
750.00
1105.00
0

0.00

0

 

62. Total personal property. Add tines 56 through 61. ....0..0.000000. $

 

6523.00

 

 

 

Official Form 106A/B Schedule A/B: Property

 

 

 

 

Copy personal property total > +3

0.00

6523.00

 

63. Total of all property on Schedule A/B. Add line 55 + line 62...........cccccccseccsscscccsesssssssssssecreccseesaussusussssasursevacavececeessesass $

 

6523.00

 

page 10

 

 

 

 

 

 
 

Case 19-21750 Doc1 Filed 09/03/19 Page 20 of 53

 

Fill in this information to identify your case:

Debtor 1

HAILEY D. WEASENFORTH

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: D| STRICT OF MARYLAND

Case number

 

(If known)

LI} Check if this is an
amended filing

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

 

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Cn Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(2 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on
Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B: §&

HOUSEHOLD GOODS

Brief

a ELECTRONICS
description:

Line from 7
Schedule A/B:

 

Brief
description:

Line from
Schedule A/B: 11

CLOTHES

Current value of the
portion you own

Copy the value from

Amount of the exemption you claim Specific laws that allow exemption

Check only one box for each exemption.

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (eg

 

 

 

LY 100% of fair market value, up to
any applicable statutory limit

 

 

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (beg

 

 

Schedule A/B

$ 250.00 Y)g 250.00
$ 200.00 Ys 200.00
$ 150.00 Y)¢ 150.00

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

 

Md. Code Ann., (Cts. & Jud. Proc.] § 11-504 (bay

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

 

CY Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

a No
CL) No
LJ Yes

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

page 1 of 7
 

Filed 09/03/19 Page 21 of 53

Case number (if known)

HAILEY D. WEXSERFGRTH!OO Doc 1

Middle Name

Debtor 1

 

First Name Last Name

Pare 2 Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the
portion you own

Amount of the exemption you claim Specific laws that allow exemption

Copy the value from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B

sosaription: JEWELRY $ 50.00 wi $ 50.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 |
. 3 :

Line from 12 C1 100% oral mart value, up to Md. Code Ann., [Cts. & Jud. Proc.} § 11-504 Or

Schedule A/B: any applicable statutory limit

Brief

description: RS ANAS 100.00 gs 100.00 Md. Code Ann., [Cts. & Jud, Proc.]§ 11-504 (by

Line from CJ 100% of fair market value, up to

Schedule A/B: 13 any applicable statutory limit

doseription: CASH $ 500 As 5.00 Md. Code Ann.,[Cts. & Jud. Proc.] § 11-504 (iy

Line from 16 L) 100% of fair market value, up to

Schedule A/B:. ~~ any applicable statutory limit

Bie inti NAVY FEDERAL CREDIT UNION $ 0.00 wf $ 0.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 a
escription: ——-_ —_—

Line from 17 L) 100% of fair market value, up to ;

Schedule A/B: __ any applicable statutory limit Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 ‘i

Bri

deseription: NAVY FEDERAL CREDIT UNION $ 0.00 fs 9.00 Md. Code Ann. (Cis. & Jud. Proc.}§ 11-504 (ig
; L} 100% of fair market value, up to

Line from .

Schedule A/B: A7 any applicable statutory limit Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 rs

dosaription: GRATEFUL AGENT PROPERTY MANA ¢ 110000 Wg 1100.00 Md. Code Ann.,[Cis. & Jud. Proc] § 11-504 (ig
; , LI 100% of fair market value, up to

Line from , Up

Schedule A/B: 22 any applicable statutory limit Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 iH

desarigtion: INSURANCE PLAN $ 0.00 if $ 0.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 ey
. 3 :

Line from 31.1 LI 100% of fair market value, up to Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 Cr]

Schedule A/B: any applicable statutory limit

Brief

description: $ C$

Line from C1) 100% of fair market value, up to

Schedule A/B: ——— any applicable statutory limit

Brief

description: $ Os

Line from QO) 100% of fair market value, up to

Schedule A/B: ———— any applicable statutory limit

Brief

description: ————____— 3 Lig

Line from L} 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Os

Line from CL] 100% of fair market value, up to

Schedule A/B: ——— any applicable statutory limit

Brief

description: § Os

Line from L} 100% of fair market value, up to

Schedule A/B:. any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

 

 

page 2

 
Case 19-21750 Doc1 Filed 09/03/19 P

Fill in this information to identify your case:

HAILEY D. WEASENFORTH

Middte Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(If known)

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secur

Be as complete and accurate as possible. If two married people are filing together, both are e
information. If more space is needed, copy the Additional Page, fill it out, number the entries,
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?

age 22 of 53

(J Check if this is an
amended filing

ed by Property

qually responsible for supplying correct
and attach it to this form. On the top of any

12/15

CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Yes. Fill in all of the information below.

ino List All Secured Claims

 

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

[2] GATEWYFINSOL

 

Creditor's Name

Describe the property that secures the claim:

  

  
     

 
  
 
 

    

CoumnA

Amount of claim

Donotdeductthe that supports this portion
value of collater laim any

s_13725.00 s_4668.00 5 9057.00

 

 

 

VEHICLE SOUL KIA

 

 

 

 

Who owes the debt? Check one.

i Debtor 1 only

L) Debtor 2 only

() Debtor 1 and Debtor 2 only

LL} Atleast one of the debtors and another

QO) Check if this claim relates to a
community debt

Date debt was incurred

P.O BOX 3257

Number Street

SAGINAW MI 48605
City State ZIP Code

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
O) Disputed

Nature of lien. Check all that apply.

wf An agreement you made (such as mortgage or secured
car loan)

O Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien from a lawsuit

QO) other (including a right to offset)

Last 4 digits of account number 0001 — __

 

 

 

 

 

 

 

 

 

 

 

 

 

| 2.2) Describe the property that secures the claim: $ $ $.
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent
Q Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 1 only C1 An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
Q) Debtor 4 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
CO) Atleast one of the debtors and another C1 Judgment lien from a lawsuit
LJ other (including a right to offset)
Qi Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: p___ 13725

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

 

 
19 Page 23 of 53

Fill in this information to identify your case:

pebtor1  HAILEY D. WEASENFORTH

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: D ISTR ICT OF MARYLAN D

C. CJ Check if this is an
mona amended filing

 

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.
(I) Yes.

2. List all of your priority unsecured clalms. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

_ Total claim
2.1

Last4 digits ofaccountnumber ss — —ts«CSS § $
Priority Creditor’s Name

When was the debt incurred?
Number Street

As of the date you file, the claim is: Check all that apply.
City State ZIP Coda 4 en

nliquidate
Who incurred the debt? Check one. g Disputed
C) Debtor 1 only
QO Debtor 2 only Type of PRIORITY unsecured claim:
Q1 Debtor 1 and Debtor 2 only QC) Domestic support obligations
C At least one of the debtors and another Q .
Taxes and certain other debts you owe the goverment
C2 Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
U2 No C) other. Specify
QO) Yes
2.2 |

Last 4 digits of accountnumber |

 

Priority Creditor’s Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent

City State ZIP Code Q) unliquidated

Who incurred the debt? Check one. 1 Disputed

U Debtor 1 only

Q) Debtor 2 only

UI Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

UO Check if this claim is for a community debt

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were

O ooc

 

 

 

intoxicated
Is the claim subject to offset? Other. Specify
C2 No
QO) Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Clalms page 1

 
 

HAILEY D. W

Middle Name

Debtor 1

First Name Last Name

er List All of Your NONPRIORITY Unsecured Claims

iled 09/03/1 Gase Ragperitdmof 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
LI} No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4. List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
4.1
be] BK OF AMER Last 4 digits of account number 8802 _ _ | A 4 00
Nonpriority Creditor’s Name S$ 171s. VU
POB 15026 When was the debt incurred? / 1 1
Number Street
WILMINGTON DE 19801
City State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent
Who incurred the debt? Check one. (} Untiquidated
Debtor 1 only C) Disputed
QO) Debtor 2 only
C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
LI At least one of the debtors and another QO Student loans
OU Check if this claim is for a community debt U Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? () Debts to pension or profit-sharing plans, and other similar debts
d No W other. Specify CREDIT CARD
(} Yes
2. | DEPARTMENT OF EDUCATION - NELNET Last 4 digits of account number 0875 | 3 2011.00
Nonpriority Creditor’s Name When was the debt incurred? 5/30; 1 9
3015 S PARKER RD SUITE 400
Number Street
AURORA co 80014 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. O1 Unliquidated
UW Debtor 1 only QO Disputed
C) Debtor 2 only
QO) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
U At least one of the debtors and another w Student loans
g ecu , . (1 Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other similar debts
W No Q) other. Specify
QO) Yes
4.3
DEPARTMENT OF EDUCATION - NELNET Last 4 digits of account number Q775 { {
Nonpriority Creditor’s Name . s__ 1166.00
When was the debt incurred? 5/ 30/ | 9
3015 S PARKER RD SUITE 400
Number Street
AURORA co 80014
City Stata ZIP Code As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. U1 Gontingent
U) Unliquidated
bf’ Debtor 1 only O pi
Disputed
C2 Debtor 2 only
U Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 At least one of the debtors and another
w Student loans
U) Check if this claim is for a community debt U1 Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as priority claims -
W No QO Debts to pension or profit-sharing plans, and other similar debts
LI Other. Specify
QO) Yes

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 3
 

Debtor? - HAILEY D. WEASENP@RIH750 Doc 1

First Name Middle Name Last Name

 

Filed 09/03/1 ase Riageari2onOf 53

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

Total claim

 

 

 

 

 

44
igi 4515
ENHANCED RESOURCE CENTERS Last 4 digits of account number WI 5 41 8.00
Nonpriority Creditors Name
i ?
8014 BAYBERRY RD. When was the debt incurred? 1 2/4/1 8
Number Street
th im is: .
JACKSONVILLE FL 92256 As of the date you file, the claim is: Check all that apply.
City State ZIP Code ) Contingent
Q) Unliquidated
Who incurred the debt? Check one. Q Disputed
44 Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
o Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims ;
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {4 other. Specify COLLECTION
a“ No
U Yes
45
FINAN ASSIS. Last 4 digits of account number 2154 _ 3 9237.00

 

Nonpriority Creditor's Name

10 148TH AVE NE

 

 

Number Street
BELLEVUE WA 98007
City State ZIP Code

Who incurred the debt? Check one.

4d Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

Zi no
O} Yes

When was the debt incurred? 1 2/1 5/1 7

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C1) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OU) Debts to pension or profit-sharing plans, and other similar debts

u Other. Specify. COLLECTION

 

 

46 |

JEFFERSON CAPITAL SYSTEMS, LLC

 

Nonpriority Craditor’s Name

P.O. BOX 772813

 

 

Number Street
CHICAGO IL 60677-2813
City State ZIP Code

Who incurred the debt? Check one.

44 Debior 1 only

C) Debtor 2 only

(I Debtor 1 and Debtor 2 only

O Atieast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
QC) Yes

 

s 989.00

Last 4 digits of account number 5003 _
When was the debt incurred? 4/3/19

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
Ut} Disputed

Type of NONPRIORITY unsecured claim:

Q) Student toans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

Lv, | Other. Specify COLLECTION

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 4
Debtor 1

First Name Middle Name Last Name

HAILEY D. WEASENR@RTH750 Doc 1

 

Filed 09/03/1 @ase Rager26n,0f 53

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
47 we 7
PORTFOLIO RECOVERY ASSOCIATES, LLC Last 4 digits of accountnumber 3870 3 2921.00
Nonpriority Creditor’s Name 1
i 2
120 CORPORATE BLVD When was the debt incurred? 3/20/ 8
Numb) Street
umper ree As of the date you file, the claim is: Check all that apply.
NORFOLK VA 23502
City State ZIP Code O Contingent
QO) Unliquidated
Who incurred the debt? Check one. Q) bisputed
44 Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
LI Debtor 1 and Debtor 2 only OC Student loans
C1 At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims —
UO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? \4 Other. Specity COLLECTION
a No
QO) Yes
48
THE BUREAUS Last 4 digits of account number 8071) 3458.00,
Nonpriority Creditor's Name
When was the debt incurred? 6/1 6/1 7
650 DUNDEE ROAD SUITE 370
Numb Street
meer fea As of the date you file, the claim is: Check all that apply.
NORTHBROOK IL 60062
City State ZIP Code Q) Contingent
QO) Unliquidated
Who incurred the debt? Check one. () Disputed
44 Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO] Student loans
At least one of the debtors and another U Obligations arising out of a separation agreement or divorce that
C2 Check if this claim is for a community debt you did not report as priority claims _
LU Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. specify COLLECTION
a No
OQ) Yes
49 | 3 1493.00
USCB CORP Last 4 digits of account number 0619 — __
Nonpriority Creditor’s Name
101 HARRISON STREET When was the debt incurred? 3/1 4/1 9
Number Street wo.
ARCHBALD PA 18403 As of the date you file, the claim is: Check all that apply.
City State ZIP Code U) Contingent
Q Unliquidated
Who incurred the debt? Check one. QO) Disputed
44 Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another QO) Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims .
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (4 other. Specify COLLECTION
a No
UL) ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Debtor 1

First Name

Middle Name

HAILEY D. WEASENF@RIH750 Doc 1

Last Name

 

Filed 09/03/1 Gase RagenzdmOt 53

ES List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U0 Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO) Part 4: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ ae
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
W On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street . . Lo
QO) Part 2: Creditors with Nonpriority Unsecured
Claims
City State ZIP Code Last4 digits of accountnumber—

 

Official Form 106E/F
ee -

Schedule E/F: Creditors Who Have Unsecured Claims

page 13

 
 

Debtor 1

HAILEY D. WE@SENFRRIH750 Doc 1

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Total claims
from Part 1

Total claims
from Part 2

 

Official Form 106E/F

6a. Domestic support obligations

6c.

6d.

6e.

6h.

Gi.

. Taxes and certain other debts you owe the

government

Claims for death or personal Injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

Filed 09/03/1 @ase Ragen23,0f 53

 

 

 

 

 

 

Total claim
5 0.00
3 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 3177.00
5 0.00
$ 0.00
+5 16930.00
5 20107.00

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

page 14

 
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 29 of 53

Fill in this information to identify your case:

Debtor HAILEY D. WEASENFORTH

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: D ISTRICT OF MARYLAND

Case number . .
(If known) CJ Check if this is an

amended filing

 

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
C) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
| Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

} GRATEFUL AGENT RENT

 

 

 

 

 

 

 

 

 

Name

38582 BRETT WAY

Number Street

MECHANICSVILLE MD 20659

City State ZIP Code
2.2)

Name

Number Street

City State ZIP Code
2.3

Name

 

’ Number Street

 

 

 

 

 

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

 

 

 
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 30 of 53

Fill in this information to identify your case:

Debtor 1 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(If known)

 

 

 

LJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
71) No
L) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LI) No. Go to line 3.
wi Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LJ No

| Yes. in which community state or territory did you live7lCA . Fill in the name and current address of that person.

JACQUELINE WEASENFORTH

Name of your spouse, former spouse, or legal equivalent

3400 KINGSWOOD DRIVE

 

Number Street
MODESTO CA 95355
City State ZIP Code

 

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
Q) Schedule D, line
Name _——_——
Q) Schedule E/F, line
Number Street U) Schedule G, line
City State ZIP Code
3.2
() Schedule D, line
Name
Q) Schedule E/F, line
Number Street QO) Schedule G, tine
City State ZIP Code
3.3
() Schedule D, fine
Name —_—_—_
C) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 31 of 53

Fill in this information to identify your case:

Debtor 1 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number Check if this is:
(If known)
C) An amended filing

OA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 M7 DDT Ww
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

a Describe Employment

1. Fillin your employment

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status wi Employed Q) Employed

employers. L) Not employed Wf Not employed

Include part-time, seasonal, or
self-employed work.

Occupation LEASING CONSULTANT
Occupation may include student
or homemaker, if it applies.

Employer's name GATES HUDSON

Employer's address 46860 HILTON RUN DRIVE

Number Street Number Street

 

 

 

LEXINGTON Pgy MD = 20653
City State ZIP Code City State ZIP Code

 

How long employed there? {1 MONTH

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. ¢ 2567.50 $ 0.00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +¢ 0.00
4. Calculate gross income. Add line 2 + line 3. 4. | $__ 2567.50 $ 0.00

 

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 

 
 

Case 19-21750 Doc1

Debtor 4 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

Copy lime 4 here... ceccccsecessssstssesessscsestseesesenseaee

5. Indicate whether you have the payroll deductions below:

 

8. List all other income regularly received:

profession, or farm

necessary business expenses, and the total monthly net income.

8b. Interest and dividends

regularly receive

property settlement.
8d. Unemployment compensation
8e. Social Security

receive, such as food stamps or housing subsidies.

8g. Pension or retirement income

8h. Other monthly income.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

Specify:

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f+5g+5h. 6.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.

8a. Net income from rental property and from operating a business, 8a.

Attach a statement for each property and business showing gross receipts, ordinary and

8c. Family support payments that you, a non-filing spouse, or a dependent

Include alimony, spousal support, child support, maintenance, divorce settlement, and

8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance that you

Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):

Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

Case number (known)

Filed 09/03/19 Page 32 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
seccsuvcssssesssvesesuecesteees >4. $_ 2567.50 $ 0.00
5a. § 256.64 $ 0.00
5b. $ 0.00 $ 0.00
5c. §$. 0.00 $ 0.00
Sd. $ 0.00 $ 0.00
5e. $ 767.39 $ 0.00
5g. $ 0.00 $ 0.00
5h. +3 0.00 +3 0.00
1024.03 $ 0.00
$1543.47 $ 0.00
§ 0.00 0.00
$ 0.00 $ 0.00
§ 0.00 0.00
$ 0.00 0.00
$ 0.00 0.00
$ 0.00 $ 0.00
$ 0.00 5 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
s__1543.47 | + | 0.00} =| $__ 1543.47

 

 

 

 

 

A No.

12. Do you expect an increase or decrease within the year after you file this form?

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

1.4% $0.00

 

 

 

12, 1543.47

 

 

Combined
monthly income

 

 

 

L) Yes. Explain:

 

Official Form 1061

 

Schedule I: Your Income

 

page 2

 

 
 

 

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 33 of 53

Fill in this information to identify your case:

pebtor1  HAILEY D. WEASENFORTH

 

First Name

Debtor 2

Middie Name Last Name

Check if this is:

 

(Spouse, if filing) First Name

Middle Name Last Name

L) An amended filing

United States Bankruptcy Court for the: DISTRICT OF MARYLAND L) A supplement showing postpetition chapter 13

Case number

income as of the following date:

 

(If known)

 

MM / DD/ YYYY

 

Attachment on Additional Employment/Businesses 12/15

 

business

Fill in information about
your additional
employments

 

Fill in information about your
additional sole proprietorship

 

Name of second business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101(27A))
i) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CL) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

Debtor 1 Debtor 2 or non-filing spouse

 

2. Occupation

 

Employer’s name ADVANTAGE SOLUTIONS

Employer’s address 18100 VON KARMAN AVENUE

 

 

 

 

Number Street Number Street
IRVINE CA 92612
City State ZIP Code City State ZIP Code

How long employed there?

 

3. Occupation

 

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

 

Schedule I: Your Income page 3

 
 

 

 

EEE

Case 19-21750 Doc1 Filed 09/03/19 Page 34 of 53

Fill in this information to identify your case:

HAILEY D. WEASENFORTH

Debtor 1 sea ee
First Name Middle Name Last Name Check if this IS:

 

Debtor 2 .
(Spouse, if filing) First Name Middle Name Last Name O An amended filing

L) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DISTRICT OF MARYLAND PP g Pos'P P

expenses as of the following date:

 

Case number
(If known)

MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE Descrive Your Household

1. Is this a joint case?

 

wi No. Go to line 2.
CJ Yes. Does Debtor 2 live ina separate household?

LJ) No
C] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? Wf No ;
Dependent’s relationship to Dependent’s | Does dependent live
Do not list Debtor 1 and C) Yes. Fill out this information for Debtor 4 or Debtor 2 age _ with you?
Debtor 2. each dependert...............0ccc g
Do not state the dependents’ Q No
names. Yes
QC) No
QC) Yes
LJ No
CO) Yes
LY No
L] Yes
LC) No
C) Yes
3. Do your expenses include w No

expenses of people other than Q
yourself and your dependents? Yes

part 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

AA NRE

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
$ 1100.00
any rent for the ground or lot. 4. $$$

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. = $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 
 

Case 19-21750 Doc1

HAILEY D. WEASENFORTH

 

 

 

 

 

 

 

Filed 09/03/19 Page 35 of 53

 

 

Debtor 1 Case number (if known),
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:
7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
16d. Other insurance. Specify; DENTAL.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule /, Your Income (Official Form 1061).
19. Other payments you make to support others who do not live with you.

20,

Official Form 106J

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

 

Schedule J: Your Expenses

6a.

6b.

6c.

6d.

10.

11.

12.

13.

14,

15a.

15b.

15¢.

15d.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

 

$ 0.00

$______—130.00.
$___80.00.

$ 0.00
$__ 200.00
$ 0.00
$20.00
$200.00
$B
$ 150.00

 

$ 0.00

$C
$ 0.00
$ 0.00
$ 130.00
5 20.00

$ 0.00

425.00

PF Ff

$ 0.00

$ 0.00

$ 0.00
$ 0.00
$ 0.00
$0.00.
$ 0.00

page 2

 
 

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 36 of 53

Debtor 1 HAILEY D. WEASENFORTH Case number (known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

 

+3 0.00
$ 2535.00
$ 0.00
$ 2535.00

$ 1543.47

=$ 2535.00

$ -991.53

 

 

C} Yes. Explain here:

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 

 

 
Case 19-21750 Doc1 Filed 09/03/19 Page 37 of 53

| Fill in this information to identify your case:

Debtor 4 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if ftling) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MA RYLAN D

Case number
(If known)

 

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtalning money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

id No

O Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filled with this declaration and
that they are true and c

  

x

ture of Debt - Signature of Debtor 2

 

Dat Date
M/ DD / YY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
 

Case 19-21750 Doc1 Filed 09/03/19 Page 38 of 53

   
         
     

Fill in this information to identify your case:

Debtor 1 HAILEY D. WEASENFORTH

First Name Middie Name Last Name

     

  
     
   

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name FP -

ane
United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(If known)

 

 

LJ Check if this is an
amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Ea Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

a Married
L] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

LJ No

Wd Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
(C] same as Debtor 1 CL) same as Debtor 1
21660 ATALANTA STREET From 2018 From
Number Street Number Street
to 2019 To

 

 

LEXINGTON PARK MD __ 20653

 

 

 

 

City State ZIP Code City State ZIP Code

LL) same as Debtor 1 LJ same as Debtor 1
43373 ST. JOHNS ROAD From 2017 From
Number Street Number Street

To 2018 To
APT 1

 

 

HOLLYWOOD MD 20636
City State ZIP Code City State ZIP Code

 

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

UL] No
Wl Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

EZ Explain the Sources of Your Income

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

Case 19-21750 Doc1

HAILEY D. WEASENFORTH

First Name Middle Name

Debtor 1

Last Name

Case number (if known).

Filed 09/03/19 Page 39 of 53

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C) No
Wi Yes. Fill in the details.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, 2018)
YYYY

For the calendar year before that:
(January 1 to December 31, 2017 )
YYYY

Sources of income
Check all that apply.

Wi Wages, commissions,
bonuses, tips

Q) Operating a business

wi Wages, commissions,
bonuses, tips

) Operating a business

wi Wages, commissions,
bonuses, tips

Q Operating a business

Gross income

(before deductions and
exclusions)

$ 12790

Sources of income
Check ail that apply.

) Wages, commissions,
bonuses, tips

a Operating a business

$ 12934

16452

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Q Wages, commissions.
bonuses, tips

Cj Operating a business

Q Wages, commissions,
bonuses, tips

L) Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WW No

L) Yes. Fill in the details.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Sources of income
Describe below.

 

Gross income from
each source

(before deductions and
exclusions)

es

  
 

Sources of income
Describe below.

|

_

2”

 

(January 1 to December 31, 2018

 

YYYY

 

For the calendar year before that:

 

 

(January 1 to December 31, 2017 )
YYYY

 

Official Form 107

|

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Gross income

(before deductions and
exclusions)

  

Gross income from
each source

(before deductions and
exclusions)

page 2

 

 
 

Case 19-21750 Doc1 Filed 09/03/19 Page 40 of 53

Debtor 1 HAILEY D. WEASENFORTH Case number (if known)

 

 

 

First Name Middle Name Last Name

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
U) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LI] No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

“i Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

| No. Go to line 7.
Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

Dates of Tota! amount paid Amount you still owe Was this payment for...
payment
$ $ C) Mortgage
Creditor’s Name
car
Number Street Q credit card

Q Loan repayment

 

L) Suppliers or vendors

 

 

 

 

 

 

 

 

City State ZIP Code Q) other
$ $ Q) Mortgage
Creditor’s Name
C} car
Number Street a Credit card
CL} Loan repayment
i) Suppliers or vendors
City State ZIP Code CD other
$ $ | Mortgage
Creditors Name
QJ car

 

Number Street Q) credit card

C} Loan repayment

 

| Suppliers or vendors

| Other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 3

 

 
 

Case 19-21750 Doc1

 

Debtor 1 HAILEY D. WEASENFORTH

First Name

Last Name

Case number (known)

Filed 09/03/19 Page 41 of 53

 

Wi No

C) Yes. List all payments to an insider.

Dates of Total amount
payment paid owe

 

insider's Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

an insider?

W No

State ZIP Code

include payments on debts guaranteed or cosigned by an insider.

C] Yes. List all payments that benefited an insider.

Amount you still

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners: relatives of any general partners; partnerships of which you are a general partner:
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Reason for this payment

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

Reason for this payment
Include creditor's name

 

 

 

 

 

 

 

Dates of Total amount Amount you still
payment paid owe
Insider's Name $ $
Number = Street
City State ZIP Code
$. $.

 

insider's Name

 

Number Street

 

 

 

City |

Official Form 107

State ZIP Code

 

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 4

 

 

 

 

 

 
 

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 42 of 53
Debtor 4 HAILEY D. WEASENFORTH

Case number (ir known)
First Name Middle Name Last Name

Ez Identify Legal Actions, Repossessions, and Foreclosures

_ 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

WM No

CL) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Casetile_ Court Name CD Pending
CJ on appeal
Number Street Q) Concluded
Case number
City State ZIP Code
Case title. CoutName. Q) Pending
QO} on appeal
Number Street Q) Concluded
Case number
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Wf No. Goto line 11,
C) Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

Creditor's Name

 

 

 

 

Number Street Explain what happened

L) Property was repossessed.
) Property was foreclosed.

 

L) Property was gamished.
City State ZIP Code QO) Property was attached, seized, or levied.

 

Describe the property Date Value of the property

 

 

Creditor’s Name

 

 

 

Number Street

Explain what happened

Q) Property was repossessed.
Q) Property was foreclosed.

 

 

() Property was garnished.
Q) Property was attached, seized, or levied.

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 

 

 
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 43 of 53
Debtor 1 HAILEY D. WEASENFORTH

Case number (ir known)
First Name Middle Name Last Name

44. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—___ __
12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of

creditors, a court-appointed receiver, a custodian, or another official?
Q) Yes :

| Parts: (IC Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

L) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
 

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 44 of 53
Debtor 1 HAILEY D. WEASENFORTH

Case number (if known)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wi No

L) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed

 

 

 

 

Date you Value
that total more than $600 contributed
$
Charity’s Name
$

 

Number = Street

 

 

City State ZIP Code

Ee Certain Losses

: 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

CL) Yes. Fill in the details.

 

 

 

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred | . . loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid made

Number Street $
$

City State ZIP Code

Email or website address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
 

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 45 of 53
Debtor 1 HAILEY D. WEASENFORTH

Case number (known)
First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wi No

L Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$
City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

w No
C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number = Street

City State ZIP Code

Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 

 

 

 
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 46 of 53

Debtor 1 HAILEY D. WEASENFORTH Case number (known)

First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

4 No

L) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
Instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX=— Q Checking $
Number Street O Savings

Q Money market

 

Q Brokerage

 

 

 

 

 

City State ZIP Code QO Other
XXXX=— Q Checking $
Name of Financial Institution
QO Savings
Number Street Q Money market

C) Brokerage
C other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

if No
C) Yes. Fill in the details.

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
C) No
Name of Financial Institution Name C} Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
 

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 47 of 53
Debtor 1 HAILEY D. WEASENFORTH

First Name Middle Name Last Name

Case number (if known)

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
' CO No
Name of Storage Facility Name ‘ 0) Yes
Number Street Number Street

 

City State ZIP Code

 

City oe __, State ZIP Code

identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

W No
C) Yes. Fill in the details.

Where is the property? Describe the property Value

 

 

Owner’s Name $

 

 

Numb Street
Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

array cove Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

 

| i Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
i hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

# Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

 

, i Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
 

Case 19-21750 Doc1 Filed 09/03/19 Page 48 of 53
Debtor 1 HAILEY D. WEASENFORTH Case number (known)

First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

WW No

CQ) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

WZ No

C) Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name O Pending
(2 onappeal
Number Street : : LJ concluded
Case number City State ZIP Code

| part 11: (IS Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CL Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qha partner in a partnership
CJ] An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.
CJ Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

 

Business Name

 

 

 

 

 

 

EIN; Le
Number Street
Name of accountant or bookkeeper Dates business existed
From To
__ City | State ZIP Code
Describe the nature of the business Employer identification number

Do not include Social Security number or ITIN.

 

 

Business Name

 

 

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

 

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 49 of 53

Debtor 1 HAILEY D. WEASENFORTH Case number (known)

First Name Middle Name Last Name

 

 

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

 

 

Business Name
EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

LJ Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

A x

ignature of Débtor 1 = Signature of Debtor 2

:
Date Of i 25 | 2 aig Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

(3 No
wf Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

dt No
L] Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
 

 

 

Re: Hailey D. Weasenfortly ase 19-21750 Doc1 Filed 09/03/19 Page 50 of 53
Overflow - Statement of Financial Affairs

Question 2:
Street 1 3400 Kingswood Drive
Street 2 Apt 1
City Modesto
State CA
Zipcode 95355

Started At 2016-06-01

Ended At 2017-04-30

Overflow - Statement of Financial Affairs Page 1 of 1

 

 

 
 

IN RE:

HAILEY D. WEASENFORTH

 

 

Case 19-21750 Doc1 Filed 09/03/19 Page 51 of 53

DISTRICT OF MARYLAND PAIL
IN THE UNITED STATES BANKRUPTCY COURT IRB

Pri CUP be

 

 

)
)
) Case No.
)
)

Debtor. Chapter 7

VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

 

 

Date: 03/23/2019 Nadie!
ror bce

 
 

Case 19-21750 Doc1

Bk Of Amer
Pob 15026
Wilmington, DE 19801

Department Of Education Nelnet
3015 S Parker Rd Suite 400
Aurora, CO 80014

Enhanced Resource Centers
8014 Bayberry Rd
Jacksonville, FL 32256

Finan Assis
10 148th Ave Ne
Bellevue, WA 98007

Gatewyfinsol
P O Box 3257
Saginaw, MI 48605

Grateful Agent
38582 Brett Way
Mechanicsville, MD 20659

Jefferson Capital Systems Llc
P O Box 772813
Chicago, IL 60677-2813

 

Filed 09/03/19 Page 52 of 53

 

 
 

Case 19-21750 Doc1

Portfolio Recovery Associates Lic
120 Corporate Bivd
Norfolk, VA 23502

The Bureaus
650 Dundee Road Suite 370
Northbrook, IL 60062

Uscb Corp
101 Harrison Street

Archbald, PA 18403

 

Filed 09/03/19 Page 53 of 53

 

 
